                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


NANCY HAMILTON                               *
        Plaintiff                            *
vs.                                          *       Civil Action No.:1:19-cv-01981-CCB
DANIEL HERSL, et al.                         *
        Defendants                           *
*       *    *    *    *     *    *    *    *   *     *    *    *
      JOINT REQUEST TO STAY EXPERT DISCLOSURES AS TO PLAINTIFF AND
                              DEFENDANT BPD

        This Court having stayed discovery between BPD and Plaintiff as a result of the consent

Motion to bifurcate, Plaintiff and Defendant BPD hereby also request that the Court stay expert

disclosures between BPD and Plaintiff until the resolution of BPD’s Motion to Dismiss and

resolution of the underlying claims against the Defendant officers.

        WHEREFORE, Plaintiff respectfully requests that the Court sign an order reflecting the

same.

                                                     Respectfully Submitted,

                                                     ____/S/_________________________
                                                     James L. Rhodes, Esquire Bar #25795
                                                     Tamiya Baskerville, Esquire #28794
                                                     6600 Belair Road
                                                     Suite 2A
                                                     Baltimore, MD 21206
                                                     (410) 254-2404
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Stipulation of Partial Dismissal

was filed on this 15th day of January 2020, with the United States District Court of Maryland

and served electronically through the Court’s electronic filing system.



                                                  ____/S/_________________________
                                                  James L. Rhodes, Esquire Bar #25795
